Dolores




                        Fourth Court of Appeals
                              San Antonio, Texas
                                    January 8, 2015

                                 No. 04-14-00752-CV

                         HUMANA INSURANCE COMPANY,
                                   Appellant

                                          v.

                                 Dolores MUELLER,
                                       Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 376765
                         Honorable Tina Torres, Judge Presiding


                                    ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on January 30, 2015.



                                               _________________________________
                                               Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court